OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              STATE OF TEXAS
              PENALTY FOR
                                                                              ZIP 78701
              PRIVATE USE                                                     02    W
                                                                              0001401623DEC 01       2015
 11/30/2015
 ANDRADE, NOELVALDEZ                                      371$ 22B                          WR-44,017-06
 On this day, the application for?                        JjHifabeas Corpus has been received
 and presented to the Court.
                                                                                        Abel Acosta, Clerk
                               NOEL VALDEZ At
                               WEST TEXAS ISF #857698
                               2002 LAMESA HWY                                      >K
                               BROWNFIELD, TX 79316
43B   7S3i£                    |.j.i.f-fiffi.j.|tJf-,.f|- J,J--11,f.f.f.11.if,|ff|, |.|,ic|fffff.r